Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 1 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 2 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 3 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 4 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 5 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 6 of 7
Case 17-23718-TPA   Doc 56-1 Filed 06/26/20 Entered 06/26/20 11:19:02   Desc
                           Exhibit A Page 7 of 7
